                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                                Plaintiff,           )
                                                     )
              v.                                     )    No. 19-3012-01-CR-S-BP
                                                     )
DAVID L. HOUSE,                                      )
                                                     )
                                Defendant.           )


                       ACCEPTANCE OF PLEA OF GUILTY AND
                            ADJUDICATION OF GUILT


       Pursuant to the Report and Recommendation of the United States Magistrate Judge, to

which there has been no timely objection, the plea of guilty of the Defendant to the one-count

Indictment filed on January 16, 2019, is now Accepted and the Defendant is Adjudged Guilty of

such offense. Sentencing will be set by subsequent Order of the Court.




                                             /s/   Beth Phillips            __
                                             BETH PHILLIPS
                                             CHIEF UNITED STATES DISTRICT JUDGE



Date: June 14, 2019




                                               1
